Thiele, J.
(concurring specially): I am in full accord with paragraphs 1, 2 and 3 of the syllabus and what is said in the opinion with respect thereto.
*58As to paragraph 4 and the corresponding part of the opinion I feel impelled to agree but only for the following reasons: Without going into details, it is noted that G. S. 1935, 44-549, provides that the award, finding, decision or order of an examiner when approved, confirmed and filed by the commissioner shall be deemed to be the award, finding, decision or order of the commissioner. No particular form of findings or award is specified or required. Although on appeal a transcript of the evidence and proceedings as presented, had and introduced before the commission is before the district court (G. S. 1935, 44-556), in the instant case the district court merely approved the award made by the commissioner, and made no independent or additional findings.
Following what seems to be the usual practice the award as filed in this case consists of “Stipulations,” “History,” “Findings” and “Award.” In the “History” there is no statement that claimant received any treatment from Doctor Nash within 120 days preceding February 24, 1943, or within time. In the “Findings” is the mere statement the claim was filed in time. Insofar as the original award is concerned, it is quite obvious, as shown in the opinion, this was based oh the proposition that what Doctor Fe'ehan did was medical treatment within the statute and which we hold was not. However, there is in the evidence which went before the district court a statement by claimant that after Thanksgiving Doctor Nash treated him. Solely because this evidence tends to support the award, I agree to affirmance.
It seems to me the statute should be amended to require the commission to find specifically all facts, other than those stipulated, necessary to be found to support an award. Simply to find a claim is filed in time, without further specification, comes close -to stating a conclusion of law and not of fact.